783 N.W.2d 108 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jason Alexander LAROSE, Defendant-Appellant.
Docket No. 139699. COA No. 292610.
Supreme Court of Michigan.
June 23, 2010.

Order
By order of March 29, 2010, the defendant's former appellate counsel was directed to file a supplemental brief. On order of the Court, the brief having been received, the application for leave to appeal the July 27, 2009 order of the Court of Appeals is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals. That court shall treat the defendant's application for leave to appeal as having been timely filed and shall decide whether to grant, deny, or order other relief, in accordance with MCR 7.205(D)(2). We conclude that the defendant was deprived of his direct appeal as a result of constitutionally ineffective assistance *109 of counsel. See Roe v. Flores-Ortega, 528 U.S. 470, 477, 120 S.Ct. 1029, 145 L.Ed.2d 985 (2000); Peguero v. United States, 526 U.S. 23, 28, 119 S.Ct. 961, 143 L.Ed.2d 18 (1999). On the facts of this case, counsel performed ineffectively by deciding to present motions in the trial court despite knowing that the deadline for filing such motions had passed at the time that he was retained, and by failing to timely file defendant's application for leave to appeal within the deadlines set forth in MCR 7.205(F). These actions and omissions were the "but-for" cause of defendant's lost appeal.
Costs are imposed against the attorney, only, in the amount of $250, to be paid to the Clerk of this Court.